ORDER **
The Government acknowledged in its letter submitted pursuant to Federal Rules of Appellate Procedure 28(j) that the district court did not solicit the views of counsel before it issued its order responding to our previous Ameline remand. See United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). “[0]n Ameline remand, a district court must obtain, or at least solicit, the views of counsel in writing before deciding whether re-sentencing is appropriate.” United States v. Montgomery, 462 F.3d 1067, 1069 (9th Cir.2006). Accordingly, we remand for further proceedings consistent with Ameline and Montgomery.
REMANDED.

® This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.